DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-14 are presented for examination.
Claim(s) 3 has/have been canceled.
Responsive to communication filed on 5 May 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a peripheral" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a peripheral” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification discusses peripheral apparatuses, peripheral devices, and peripherals in ¶¶ 36, 47, and 136.  However, there is inadequate disclosure of the structure of "a peripheral" to determine the metes and bounds of the claim.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prantner et al. (US 2020/0326980) and further in view of Green et al. (US 8,245,229).

Regarding claim 1, Prantner teaches: A processing apparatus comprising: 
a memory (Figure 1, ¶ 53, “one or more memories 5”); and 
a peripheral that is coupled to the memory (¶ 53, “According to an embodiment, an ECU comprises one or more processors 3 forming at least one central processing unit (CPU) connected to one or more memories 5”) and is configured to 
execute data access that is at least one of data writing to the memory and data reading from the memory (¶ 53, “The NOR-flash memory is provided for storing virtual machines or the hypervisor”; ¶ 61, “A Virtual Machine (VM) may … IO (Input/Output)—resources”; ¶ 121, “The needs of the application are … IO (input/output) resources”), 
receive, from a host processor, access control information for controlling timing of the data access to be executed (¶ 11, “the virtualization system including a scheduler for scheduling the plurality of virtual machines to assign processing time to each of the virtual machines according to a predetermined fixed sequence of virtual machine switches forming a cycle period”), 
manage time information on the host processor (¶ 21, “the virtualization system including a scheduler for scheduling the plurality of virtual machines to assign processing time to each of the virtual machines”), and 
control the timing of the data access based on the received access control information (¶ 22, “assign processing time to each of the virtual machines according to a predetermined fixed sequence of virtual machine switches”), wherein 
the access control information includes information for controlling access based on predetermined processing schedule information on the host processor (¶ 75, “the cycle period is the period in which a (predetermined fixed) sequence of virtual machines switches is repeated”), the predetermined processing schedule information includes execution periods being specified according to the time information (¶ 130, “Each virtual machine gets a share or time slice of the processing time.”), and 
the peripheral is configured to limit or prohibit the data access based on the access control information (¶ 139, “the boxes relate to vCPU activity, with box sizes in horizontal direction corresponding to vCPU active time”; the time outside the boxes correspond to inactive time for the respective VM, i.e. time that data access is prohibited for the respective VM).
Prantner et al. does not expressly disclose, however, Green et al. discloses: executing a data access that is at least one of data writing to a memory and data reading from a memory (col. 7:47-48, “a flow can represent the IO jobs being issued from a specific client to a specific hardware device”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of executing a data access that is at least one of data writing to a memory and data reading from a memory, as taught by Green et al., in the same way to the peripheral, as taught by Prantner. Both inventions are in the field of allocating resources for execution of tasks, and combining them would have predictably resulted in a system configured to “maximize the throughput of a hardware device based on the saturation point of the hardware device”, as indicated by Green et al. (abstract).

Regarding claim 4, Prantner et al. discloses: the access control information includes a real-time task process execution period, which is specified according to the time information (¶ 11, “the virtual machines having respectively at least one real-time attribute, wherein at least one the real time attribute of a first virtual machine are different to the corresponding real-time attribute(s) of a second virtual machine, wherein predetermined fixed sequence of virtual machine switches is calculated based on the at least one real time attribute”), and the peripheral is configured to limit or prohibit the data access during the real-time task process execution period (¶ 169, “the share of each virtual machine within a cycle period is determined, specifying the slice time for each virtual machine. This may depend on the processing efforts of each task”).

Regarding claim 5, Green teaches: the access control information includes an access-limited period, which is specified according to the time information (col. 10:21-30, “operation 610 shows determining that the estimated time cost for IO jobs pending in the hardware device is greater than the saturation point; and delaying IO jobs”), and 
the peripheral is configured to limit the data access during the access-limited period (col. 10:30-40, “the balancer 226 may delay incoming IO jobs by storing them in a queue instead of issuing them to the hardware”).

Regarding claim 6, Green teaches: the access control information includes at least one of an access-permitted period (col. 13:3-10, “operation 704 shows allocating a quantum amount of time that a hardware device can spend processing client IO jobs, the quantum amount of time based on an estimated amount of time required by the hardware device to perform a seek operation”) and an access-prohibited period (col. 13:49-55, “Referring to operation 808, it depicts reducing the allocated quantum amount of time in proportion to an estimated time cost for the client IO jobs sent to the hardware”), each being specified determined according to the time information, and the peripheral is configured to prohibit the data access during the access-prohibited period (col. 14:4-12, “In this embodiment if the if the amount of time that the hardware device can spend completing job requests from the client exceeds the total the balancer 226 can delay IO jobs from the client”).

Claim(s) 11-12 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Regarding claim 13, Prantner et al. teaches: the access control information includes information for controlling access based on predetermined processing schedule information of a virtual machine executed on the host processor (¶ 57, “The scheduling of virtual machines (VM's) by the hypervisor and the switching between them involves the switching of virtual CPU (vCPU) instances including static attributes such as the current context, but also dynamic aspects such as CPU events (reset, interrupt, exception, timer and syscall)”).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prantner et al. and Green et al., as applied above, and further in view of Fong (US 2002/0112131).

Regarding claim 2, Prantner et al. and Green et al. do not teach, however, Fong teaches: access at least one of a write descriptor and a read descriptor, write descriptor managing data written to the memory, read descriptor managing data read from the memory (¶ 25, “There are four bits in the access code in an operand descriptor: supervisor mode, read privilege, write privilege, and execute privilege”), and 
further control timing of access to at least one of the write descriptor and the read descriptor (claim 1, “the central processor, validating access privileges of individual operands stored in said memory for storing operand descriptors against a memory operation requested by a process on the operand”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of access at least one of a write descriptor and a read descriptor, the write descriptor managing data written to the memory, the read descriptor managing data read from the memory, and further control timing of access to at least one of the write descriptor and the read descriptor, as taught by Fong, in the same way to controlling timing of access, as taught by Prantner et al. and Green et al.. Both inventions are in the field of controlling I/O operations in computing systems, and combining them would have predictably resulted in “a method for checking access of operands using operand descriptors”, as indicated by Fong (¶ 31).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prantner et al. and Green et al., as applied above, and further in view of Lang et al. (US 2016/0048405).

Regarding claim 14, Prantner et al. and Green et al. do not teach, however, Ben-Yehuda teaches: time information on the peripheral is synchronized with the time information on the host processor (¶ 10, “A precondition for an embodiment of a method is that all host operating system timers are synchronized via a standard system timer protocol, which is normally state of the art”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of time information on the peripheral is synchronized with the time information on the host processor, as taught by Lang et al., in the same way to controlling timing of access, as taught by Green. Both inventions are in the field of scheduling operations for VMs, and combining them would have predictably resulted in “suspending and resuming multiple virtual machines executed simultaneously by hypervisors on data processing systems”, as indicated by Lang et al. (¶ 1).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199